OFFICE OFTHEATTORNEY            GENERAL   OFTEXAS
                            AUSTIN



Honorable Alfred N. Steinle
County Attorney
Ateacoaa County
Jourdnnton, Texae

Deer Sir:




                                        06, attorneys* iser
                                           th6 84x10and




                        01: not pmit  adrad .fr0m par-
                        re-lnvestnrentof the oa8h la 'the
                  s8h001 ma or the wqtnty sh0uia bboma
                  the Permanent hrnd or the hw!llable

            TO amwer your fir6t i+WtlOn we deeatit neoembary
that we     review the oon6tltutionbl provlelon anb laws unUer
whiah the countiqs or thle State hete been apportioned land
for school purposes. By virtue of-an Ad approved January
28, 1839, oertain leaguea cr land were granted to W&Y~.X&~~OWJ
oounties of the State rt3r purposes of eaumion.
Honoreble A$fred .R. Steinle, page #S



was enlarged upon by the Act of Jenuary 16, 1850. At en
election  on August 14, 1883, Section 6, Article 7, was
adopted end became s !art of our present Constitution.
This provision reads, in pert:
         "All land heretofore or heraaiter granted
     to the several counties of this State for edu-
     cetional purposes are of right the property of
     said counties, res?ectlvely, to which they were
     granted  end title thereto la vested in said
     oountlee ena no adverse poasea8lon or Mmltation
     ahall ever be available a'gainstthe tltle,of any
     ooutlty* l * Eac~coQnty may Sell or aiSpOSt# or
     Ii8  lend in whole or In part 1i1a manner to be
     provided by the COlIEUi88iOnerS':
                                     oorirtOS the
     ohlllty. Said laid and the procee& thereof when
     cold 8hal.lbe held byisaid countle8~a~one a8 a
     true% for .thebenefit o$ pub110 school&therein;
     said proceeds tombe .inYe!stedin bonds of$h8
    u&tea    StCIte8,   the 8tat&@f   ‘f8ZWOr    Caadti88
    h   8aia Stite,     or In SUch if&her  8eOUriti88~  and
    under   atch re8trlatlqn8~as ~i+y be pre8Oribed Iiy
    law; aaU.the      counties  ehall bk.res mlble for
     all investments; the lntemst- .$
                                    *ozIic.r~
                                      ereon an
     revenue, eroqit the princ+l,':Honorable Xl?red N. Steinle, psge#3




2827 CP the Revised Civil Statutes or 1925. We think there
Is no westion but thet the interest collected on the ~a-
dor's lien note retained by Atescoaa County beoame a part of
the Xw:lleble Fund.nnd, as such fund, it passed from the
jurisdiction of tie Commissioners* Court of the county and
subsequent ex-pendlturestherefron can be made solely upon
the outhorlzation of the County Board of Trustees and the
County Superintendent acting as their agent. See the oa8e
of Oge et al vs. Froboese et al, 66 S. W. 6138, (rehearing
denied). In our opinion this preoludes the CO!mi88ioner8*
Court or the ccunty from ra8orting to the Avallabl8Tund
Sol:the payment of ooste, expenses, attorneye' iserrand
taxes which may have accrued agalnclt~theland heretofore
granted to the county for educational purposes.
        Article e951,Sectlon 0, of the Revieed Clvl& Stat-
utes of 1925, read8 as fOllw8:



     BohoolS."

        We, theretore, think that it beoame.the duty-o? tbo
~IsIIIIb8iOn~8'Court to bring suit to reaover the land ln
queatlon, and thatany expense incurred a8 a re8ult +r*?
8hould be borne by the oounty. In SUppOrt Of thi8 cOnClll8iOu
we cite from the case o? Toml$naon Ys.~Ropkin8,Coopty$-report-
ed in Volum& 57 of the Texa8 Reports, at page‘.ElR,wherein
the courtspeaking through Associata.Justice Bohner said:
*The whole policy of the sereral acts, both of the Republlo
and or the State of Texas, ltigranting land'for the eatab-
lishment~o? a general system o? educatfon Wa8 to make the
land thus granted an available net ?und for this purpoee;
ana it was not Intended that any part or it should be divert-
ed to any other purpose, not even to the expense of lccating
and surveying it.* These lends were granted to the VEiriOU8
counties in trust ?or the benefit of the schools of such
counties, and the counties have been made responsible ?br
the sefeguerdfng of such tunas aa may hsve been derived rrcm
the sale of the land granted to it.
Honorable Alfred K. Steinle, page ,&




        "All agricultural or grazing school lend
     mentioned in Section 6 of this article owned
     by any county shall be subject to taxation ex-
     cept for State purposes to the same extent es
     land privately owned.*'
Therefore, we think that if the lands of ktascosa County ly-
ing Within LaSalle County are 8lassi?l,edas either agriou-
tural or grazing land, then it must follow that Ataaoorra
Caunty la liable for the taxea'due LaSslle County, Pn the
ease 0s~Childress County YS. 8tate"et al, reported in 92 s. w.
(2d) 1011, the Supreme Court said: *Where agrloultural school.
land was sold by counties to individual8 who failed to comply
with contraots of sale, whereup0n title to lands vverted to
oounty; such land wuia not be burdened with ,taxeedue the
State during time land wa8 pri*atelp owned,* a$ the.same
wQrt, speakingiurther, said4 ?A wuxtty which did noere-
aOqtire title ~tosgrlcUlttlra180hool land situated in anoth8b
oounty until February, 1933, .r&acqulrsdland m@jeot to
tares due ench other aaunty ?or the years 1951 8x@ 1992, anl
the county re-aoquirlng laad hed:.optiono? pfiylngtaxee to
proteat Its Interest or let land be .a01d @r.such taxe8 * *".
In other word8, the courthela that a judgment r0r tare8 aoly
ad  lawfully 1eYled agfiia8t88hOOl land could not be.en?oroed
against the carnty to whom euOh~landa&.d been gra8ted, but
this, in our opinion,.doee not relleYe‘~the..respoQaible
                                                       oounty
&? liability to the Penmnent Sohool l%nd o?‘it8 county.
        summing up these
opinion, the expense8
of the land belonging to the
county must be pald~from the
that the taxes duly and law?ully Isvied agblnst such~lsnd by
&&lle   County may be paid out of the revenue derived from the
u,    but that in the event there is no such revenue tmsuch
taxes shall be paid from the @eneral.tid. See A,tlcie Ylnoa,
Revised Civil Statutes of 1925.
        To answer your second question pre refer you to the
last sentence of Section 6, Article 7, o? the Conetitutfon,
which provides:                      i
Honorable Alfred N. Stelnle, page #5




        "Interest thereon and other revenue, except
     the principal, shall be available funds."
        We think the expression "other revenue" Is intended
to cover any revenue earned by the Permanent School Fund as
a result of the investment of the proceeds o? the sale of
lend granted by law to that county for educational purposes.
Then it necessarily ?ollaws that our conclusion is that any
profit earned by this fund should beoome a part of the Avail-
able Fund.

                                very    truly   pUr8

                            i?TORWEYGENKRALOFTEXM

                           JyL-4                    &---+-
                                       Clarenoe B. Crow
                                                 A88i8tMt




.APPRovJm:
 OPIWIOR COlIltamm
BY B.W.B., Chsirmsn